Citation Nr: 1519757	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-22 671	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had verified active service
from December 1966 to October 1970 with the Navy and from January 1985 to July
1991 with the Army/Army Reserve National Guard.  The Veteran had additional
duty with the Army Reserve and the Indiana Army Reserve National Guard.  This matter came before the Board of Veterans Appeals (Board) on appeal from a
July 2009 rating decision of the Detroit Michigan, Regional Office (RO) which in
pertinent part denied service connection for both bilateral hearing loss and tinnitus.  In June 2014, the Board remanded the claims for further development.  

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1966 to October 1970 and from January 1985 to July1991.  

2.  On April 28, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


